 1325 NLRB No. 77NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Morse Operations, Inc. d/b/a Ed Morse Auto Parkand National Organization of Industrial TradeUnions, Local #119. Case 12±CA±19194March 23, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
BRAMEPursuant to a charge filed on December 8, 1997, andan amended charge filed on December 24, 1997, the
General Counsel of the National Labor Relations
Board issued a complaint on January 14, 1998, alleg-
ing that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain following the
Union's certification in Case 12±RC±8090. (Official
notice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed an an-
swer admitting in part and denying in part the allega-
tions in the complaint.On February 13, 1998, the General Counsel filed aMotion for Summary Judgment. On February 18, 1998,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed a re-
sponse.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain, but attacks the validity of the certification on
the basis of its objections to the election in the rep-
resentation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Florida cor-poration, with an office and place of business in Lake
Park, Florida, has been engaged in the sale and service
of new and used motor vehicles. During the 12-month
period preceding issuance of the complaint, the Re-
spondent, in conducting its business operations de-
scribed above, derived gross revenues in excess of
$500,000 and purchased and received at its Lake Park,
Florida facility goods and materials valued in excess of
$10,000 directly from points located outside the State
of Florida. We find that the Respondent is an employer
engaged in commerce within the meaning of Section
2(6) and (7) of the Act and that the Union is a labor
organization within the meaning of Section 2(5) of the
Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held May 23, 1997, theUnion was certified on November 14, 1997, as the ex-
clusive collective-bargaining representative of the em-
ployees in the following appropriate unit:All full-time and regular part-time technicians em-ployed by the employer at its facility located at
3703 N. Lake Blvd., Lake Park, Florida; exclud-ing all other employees, office clerical employees,managerial employees, guards and supervisors as
defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince November 4, 1997, the Union has requestedthe Respondent to bargain and, since November 19,
1997, the Respondent has refused. We find that this re-
fusal constitutes an unlawful refusal to bargain in vio-
lation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after November 19, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union, 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''and, if an understanding is reached, to embody the un-derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Morse Operations, Inc. d/b/a Ed Morse
Auto Park, Lake Park, Florida, its officers, agents, suc-
cessors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with National Organizationof Industrial Trade Unions, Local #119, as the exclu-
sive bargaining representative of the employees in the
bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time technicians em-ployed by the employer at its facility located at
3703 N. Lake Blvd., Lake Park, Florida; exclud-ing all other employees, office clerical employees,managerial employees, guards and supervisors as
defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Lake Park, Florida, copies of the at-
tached notice marked ``Appendix.''1Copies of the no-tice, on forms provided by the Regional Director for
Region 12 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any othermaterial. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since November 19, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.March 23, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with National Orga-nization of Industrial Trade Unions, Local #119, as the
exclusive representative of our employees in the bar-
gaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time technicians em-ployed by us at our facility located at 3703 N.
Lake Blvd., Lake Park, Florida; excluding allother employees, office clerical employees, mana- 3ED MORSE AUTO PARKgerial employees, guards and supervisors as de-fined in the Act.MORSEOPERATIONS, INC. D/B/AEDMORSEAUTOPARK  5WE WILL NOT refuse to bargain with NATIONAL ORGANIZATION OF INDUSTRIAL TRADEUNIONS, LOCAL #119, as the exclusive representative of our employees in the bargaining unit.WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exerciseof the rights guaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put in writing and sign any agreement reachedon terms and conditions of employment for our employees in the bargaining unit:All full-time and regular part-time technicians employed by us at our facility located at 3703 N. LakeBlvd., Lake Park, Florida; excluding all other employees, office clerical employees, managerial em-ployees, guards and supervisors as defined in the Act.MORSE OPERATIONS, INC. d/b/a ED MORSEAUTO PARK(Employer)DatedBy(Representative)(Title)
First of America Plaza, Suite 530, 201 East Kennedy Boulevard, Tampa, Florida 33602-5824, Tele-phone 813±228±2662.